The plaintiff in error, hereinafter called defendant, was convicted in the county court of McCurtain county on a charge of transporting whisky and was sentenced to pay a fine of $100 and to serve 30 days in the county jail.
The record discloses that at the time charged defendant went to the store of one Kennedy and put a pint of whisky on the shelf in a back room. Before placing the whisky there he was seen to talk with Kennedy, whom the evidence discloses was a user of intoxicating liquor. There appears to be no question of the guilt of defendant. The contention is made that there is no evidence that the whisky was transported from any place unknown to the store building of Kennedy. There is no direct and positive evidence of this fact, but it is self-evident that, if defendant deposited the whisky there, it must have been transported from some other place.
It is next argued that the court erred in failing to give a requested instruction on circumstantial evidence. The case does not depend on circumstantial evidence alone, and therefore it was not error to refuse the instruction.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 115